Matter of Levy-Napoli v City of New York (2017 NY Slip Op 00023)





Matter of Levy-Napoli v City of New York


2017 NY Slip Op 00023


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Gische, Kahn, Gesmer, JJ.


2617 650535/15

[*1]In re Janet Levy-Napoli, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Rutkin & Wolf, PLLC, White Plains (Jason M. Wolf of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Fay Ng of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered June 30, 2015, which, in this proceeding brought pursuant to CPLR article 75, denied the petition to vacate a hearing officer's award to the extent that it terminated petitioner's employment as a tenured public school teacher, unanimously affirmed, without costs.
Although petitioner had eight years of "satisfactory" annual performance reviews, the imposition of the penalty of termination does not shock the court's sense of fairness, given respondent Department of Education's assistance and provision of numerous opportunities for petitioner to improve her skills, and petitioner's inability or unwillingness over a three year period
to adjust her teaching methods to comply with her supervisors' appropriate directives (Matter of Webb v City of New York, 140 AD3d 411, 411 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK